     Case 19-27439-MBK          Doc 156    Filed 09/24/19 Entered 09/24/19 15:53:06           Desc Main
                                          Document      Page 1 of 2


UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
ANDREW R. VARA
ACTING UNITED STATES TRUSTEE, REGION 3
Martha R. Hildebrandt, Esq.
Lauren Bielskie, Esq.
One Newark Center, Suite 2100
Newark, NJ 07102
Telephone: (973) 645-3014
Fax: (973) 645-5993
Email: Lauren.Bielskie@usdoj.gov

                                     UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
__________________________________________
In re:                                          :    Chapter 11
                                                :
Hollister Construction Services, LLC            :    Case No. 19-27439 (MBK)
                                                :
Debtor.                                         :    The Honorable Michael B. Kaplan
__________________________________________:

    NOTICE OF APPOINTMENT OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS

       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, the Acting United States Trustee hereby
appoints the below listed creditors to the Official Committee of Unsecured Creditors in the above captioned
case.

  Newark Warehouse Urban             Haddad Plumbing & Heating, Inc.           Kone, Inc.
  Renewal, LLC and Newark            1223 Broad Street                         4736 36th Street
  Warehouse Redevelopment            Newark, NJ 07114                          Long Island City, NY 11101
  Company, LLC                       Tel.: (973) 424-1177                      Tel: (917) 731-3460
  110 Edison Place, Suite 300        Fax: (973) 424-1002                       Fax: (718) 361-9078
  Newark, NJ 07102                   Attn: Joann Haddad, Esq.                  Attn: Kenneth C. Barrows
  Tel.: (973) 849-2613
  Fax: (973) 643-2256
  Attn: Pasquale Suriano

  Industrial Maintenance             AES Lighting Group                        Sanray Construction, Inc.
    Industries                       32 S. Jefferson Road                      201 Columbia Turnpike
  843 King Georges Road              Whippany, NJ 07981                        Florham Park, NJ 07932
  Fords, NJ 08863                    Tel.: (973) 515-2090                      Tel.: (973) 417-7156
  Tel.: (732) 661-6828               Fax:                                      Fax: (973) 377-3060
  Fax: (973) 607-3313                Attn: Jonathan Squilla                    Attn: Robert Ardolino
  Attn: Eric Sobel
     Case 19-27439-MBK         Doc 156    Filed 09/24/19 Entered 09/24/19 15:53:06         Desc Main
                                         Document      Page 2 of 2


  Page 2
  Hollister Construction Services, LLC
  Appointment of Official Committee
   of Unsecured Creditors


  Troon Electric of NY, LLC
  307 7th Avenue, Suite 1204
  New York, NY 10001
  Tel.: (212) 457-0922
  Attn: Paul Benevenuto




  Counsel for Committee
  Anthony Sodono, III, Esq.
  Sam Della Ferra, Esq.
  McManimon, Scotland & Baumann, LLC
  75 Livingston Avenue
  Roseland, NJ 07068
  Tel.: 973-622-1800
  Fax: 973-681-7233




                                                 ANDREW R. VARA
                                                 ACTING UNITED STATES TRUSTEE
                                                 Region 3


                                                 By: /s/ Martha R. Hildebrandt
                                                         Martha R. Hildebrandt
                                                         Assistant United States Trustee

                                                        Lauren Bielskie
                                                        Trial Attorney



Effective Date: September 23, 2019
